Citation Nr: 1523706	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for post-operative fracture of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran initially indicated that he desired an increased rating for his neck disability.  However, during the videoconference hearing, it was clarified that the claim on appeal is for a restoration of his initial rating, not for an increased rating.


FINDING OF FACT

At the time of the reduction of the Veteran's disability rating, there was reasonable doubt as to whether there was improvement in the service-connected post-operative fracture of the cervical spine.


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for post-operative fracture of the cervical spine is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5235 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.  A discussion of VA's compliance with the notice requirements of 38 C.F.R. § 3.105 is included below.

Law & Analysis

The Veteran contends that a prior 20 percent schedular rating should be restored for post-operative fracture of the cervical spine.  He was initially granted service connection and assigned a 20 percent rating in a June 2008 rating decision.  Following a June 2010 VA examination, this evaluation was reduced to 10 percent, effective December 1, 2010.  Thereafter, a March 2014 Supplemental Statement of the Case increased the evaluation to 20 percent, effective February 22, 2013.  For the reasons that follow, the Board finds that restoration of the prior 20 rating is warranted.

In this case, the RO sent the Veteran a June 2010 rating decision and proposed reduction which included an explanation for the proposed reduction of the then-current disability rating to 10 percent disabling based on the results of the June 2010 VA examination.  The June 2010 rating decision was accompanied by a letter informing the Veteran of the 60-day period for submission of additional evidence and giving the Veteran the option of a hearing.  In November 2010, the Veteran submitted a statement indicating his disagreement with the RO's proposed reduction.  The Board finds that the notice requirements for a ratings reduction have been satisfied in this case.  38 C.F.R. § 3.105.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

In this case, a 20 percent rating for the Veteran's post-operative fracture of the cervical spine was awarded effective March 14, 2007 and was reduced less than five years later.  Accordingly, the additional procedural safeguards, as set forth in 38 C.F.R. § 3.344, are not for application.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

The Veteran's 20 percent rating was reduced based on the findings at the June 2010 VA examination.  This examination showed range of motion findings consistent with a 10 percent rating.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5235.  A subsequent VA examination, undertaken in February 2013, revealed findings consistent with a 20 percent rating, and the Veteran's evaluation was increased accordingly.  The question remains as to whether the June 2010 VA examination constituted an isolated improvement in range of motion, flexion in particular, or whether there was actual improvement in the disability.  The Veteran testified during his Board videoconference hearing that the June 2010 examination reflected one of his "good days," and was therefore not representative of his complete disability picture.

Comparing the results of the VA examinations, the Board finds that there is reasonable doubt as to whether the Veteran's cervical spine disability improved during the appeal period.  Although forward flexion was reportedly improved on examination in June 2010 (in comparison to a March 2008 examination which revealed cervical spine flexion limited to 25 degrees), the record reflects complaints of chronic neck pain and limited motion, and the February 2013 VA examination indicated forward flexion consistent with a 20 percent evaluation.  The June 2010 examination report also notes that there was objective evidence of painful motion, however there was no indication as to the degree of such limitation.

Moreover, in determining whether improvement was demonstrated, the Board has also considered the Veteran's reports that his neck pain and range of motion was not improved.  In particular, his videoconference testimony indicated that he was having a "good day" during the June 2010 VA examination, and that the range of motion findings from this examination were not typical.  The Veteran is competent to report his neck symptoms and his perception of their severity.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).


Here, the Board is presented with a multi-tiered staged rating.  The evaluation was rated 20 percent then 10 percent and then 20 percent.  The issue before the Board is whether there was improvement such that the reduction was proper or whether there was just a temporary or episodic improvement.  

On review, and considering the objective findings as well as the Veteran's reported functional impairment, the evidence is at least in equipoise as to whether the June 2010 examination findings reflected an improvement in his service-connected connected post-operative fracture of the cervical spine.  Resolving reasonable doubt in the Veteran's favor, the disability picture continued to more nearly approximate the criteria for a 20 percent rating.  The reduction was therefore not proper and restoration of the 20 percent rating from December 1, 2010 is warranted.


ORDER

Restoration of the 20 percent rating for service-connected post-operative fracture of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


